Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are in the application.
Response to the arguments :-
Double Patenting
The ODP over 16/498625 under 101 was an error and is withdrawn. 

The ODP rejection over US 10875873 has not been withdrawn. The arguments presented is that applicants use elemental Na in their reaction and not a Na alkoxide or a hydroxide. And that the elemental sodium would use up the base required for the reaction. So using it in an inert solvent is an obvious to one of skill in the art. Besides it forms the same salt. They say it has a better yield, however they have not shown that. The many examples provided in the specification has a yield of which are very very similar. 
So in the absence of any unexpected results the claims are obvious. 

The ODP rejection over US 10,710,969 has also not been withdrawn. Applicants have argued that their yield is better. Fromm all the examples given in the specification, it is clear that the % yield varies. A difference of 4% better yield is not considered to be unexpected. 
The rejection is maintained. 
Claim Rejections - 35 USC § 103
The claims were rejected over CN101602770A and Lee et al. has not been withdrawn. 

The % yield is in the 90’s.
So the arguments are not convincing and the rejection is maintained. 
Conclusion
Claims 1-20 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684. The examiner can normally be reached maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



October 19, 2021.